 Case 8:19-cv-01792-JVS-DFM Document 1 Filed 09/18/19 Page 1 of 9 Page ID #:1



 1   RUSS AUGUST & KABAT
 2   Brian D. Ledahl (CA SB No. 186579)
     Paul A. Kroeger (CA SB No. 229074)
 3   Neil A. Rubin (CA SB No. 250761)
 4   Jacob R. Buczko (CA SB No. 269408)
     Minna Y. Chan (CA SB No. 305941)
 5
     RUSS AUGUST & KABAT
 6   12424 Wilshire Boulevard 12th Floor
     Los Angeles, California 90025
 7
     Telephone: 310-826-7474
 8   Facsimile: 310-826-6991
     bledahl@raklaw.com
 9
     prkoeger@raklaw.com
10   nrubin@raklaw.com
     jbuczko@raklaw.com
11
     mchan@raklaw.com
12
     Attorneys for Plaintiff Document Security Systems, Inc.
13

14                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
15                                SOUTHERN DIVISION
16

17   DOCUMENT SECURITY SYSTEMS,                 Case. No. 8:19-cv-01792
     INC.,
18
                         Plaintiff,             COMPLAINT FOR PATENT
19
                                                INFRINGEMENT
20                v.
21                                              JURY TRIAL DEMANDED
     SEOUL SEMICONDUCTOR CO., LTD.,
22   and SEOUL SEMICONDUCTOR, INC.,
23
                         Defendants.
24

25

26
27

28
     COMPLAINT FOR PATENT INFRINGEMENT                                    Case No. 8:19-cv-01792
                                               1
 Case 8:19-cv-01792-JVS-DFM Document 1 Filed 09/18/19 Page 2 of 9 Page ID #:2



 1          This is an action for patent infringement arising under the Patent Laws of the
 2   United States of America, 35 U.S.C. § 1 et seq. in which Document Security Systems,
 3   Inc. (“DSS” or “Plaintiff”) makes the following allegations against Defendants Seoul
 4   Semiconductor Co., Ltd. (“Seoul Korea”) and Seoul Semiconductor, Inc. (“Seoul
 5   America”) (collectively “Seoul” or “Defendants”).
 6                                         PARTIES
 7          1.     Document Security Systems, Inc. is a publicly-traded New York
 8   corporation. Founded in 1984, DSS is a global leader in brand protection, digital
 9   security solutions and anti-counterfeiting technologies.
10          2.     In November 2016, DSS acquired a portfolio of patents covering
11   technologies used in Light-Emitting Diode (“LED”) lighting products, including the
12   patents-in-suit. The patents in this portfolio were originally assigned to Agilent
13   Technologies, Inc. and/or the successors of its LED business.
14          3. On information and belief, Seoul Semiconductor Co., Ltd. is a corporation
15   organized and existing under the laws of the Republic of Korea with its principal place
16   of business at 1B-25, 727, Wonsi- dong, Danwon-gu, Ansan-city, Gyeonggi-do, Korea
17   425-851. Upon information and belief, Seoul Korea manufactures light-emitting diode
18   (“LED”) products in Korea and, through its subsidiary, Defendant Seoul America, has
19   sales offices in the United States. Defendant Seoul Korea can be served with process
20   in Korea pursuant to the Hague Convention on the Service Abroad of Judicial and
21   Extrajudicial Documents, Article 1, November 15, 1965 T.I.A.S. No. 6638, 20 U.S.T.
22   361 (U.S. Treaty 1969).
23          4. On information and belief, Seoul Semiconductor, Inc. is a California
24   corporation with its principal place of business at 1895 Beaver Ridge Circle, Suite G,
25   Norcross, Georgia 30071. Upon information and belief, Seoul America sells and/or
26   offers for sale nationwide LED products manufactured by Seoul Korea, including in the
27   State of California and in this judicial district. Defendant Seoul America can be served
28   through its registered agent, Jiyoon Jun, 5856 Corporate Avenue, Suite 240, Cypress,
      COMPLAINT FOR PATENT INFRINGEMENT                                      Case No. 8:19-cv-01792
                                                2
 Case 8:19-cv-01792-JVS-DFM Document 1 Filed 09/18/19 Page 3 of 9 Page ID #:3



 1   California 90630.
 2                                 JURISDICTION AND VENUE
 3          5. This action arises under the patent laws of the United States, Title 35 of the
 4   United States Code. Accordingly, this Court has subject matter jurisdiction under 28
 5   U.S.C. §§ 1331 and 1338(a).
 6          6. This Court has personal jurisdiction over Defendants in this action because,
 7   among other reasons, Defendants have committed acts within the Central District of
 8   California giving rise to this action and have established minimum contacts with the
 9   forum state of California.           Defendants directly and/or through subsidiaries or
10   intermediaries (including distributors, retailers, and others), have committed and
11   continue to commit acts of infringement in this District by, among other things, making,
12   using, importing, offering for sale, and/or selling products and/or services that infringe
13   the patents-in-suit. Thus, Defendants have purposefully availed themselves of the
14   benefits of doing business in the State of California and the exercise of jurisdiction over
15   Defendants would not offend traditional notions of fair play and substantial justice.
16          7. Venue is proper in this District under 28 U.S.C. §§ 1391 (b)-(c) and 1400(b)
17   because Defendants have a regular and established place of business in this District and
18   have committed acts of patent infringement in this District. Defendants, for example,
19   have a regular and established place of business at 5856 Corporate Ave, No. 240,
20   Cypress, CA 90630, which is located in Orange County.
21                                          BACKGROUND
22          8. DSS is the owner by assignment of United States Patent No. 7,315,119 (the
23   “’119 Patent”) entitled “Light-emitting device having a phosphor particle layer with
24   specific thickness.” The ’119 Patent was duly and legally issued by the United States
25   Patent and Trademark Office on January 1, 2008. A true and correct copy of the ’119
26   Patent is included as Exhibit A.
27          9. DSS owns all rights, title, and interest in and to the ’119 Patent, including all
28   rights to sue and recover for past and future infringement.
      COMPLAINT FOR PATENT INFRINGEMENT                                         Case No. 8:19-cv-01792
                                                    3
 Case 8:19-cv-01792-JVS-DFM Document 1 Filed 09/18/19 Page 4 of 9 Page ID #:4



 1                                          COUNT I
 2                          INFRINGEMENT OF THE ‘119 PATENT
 3          10.    DSS references and incorporates by reference paragraphs 1 through 9 of
 4   this Complaint.
 5          11.    Defendants make, use, offer for sale, sell, and/or import in the United
 6   States products and/or services that infringe various claims of the ’119 Patent, and
 7   continues to do so. By way of illustrative example, Defendants’ infringing products
 8   include without limitation, all versions and variations, including predecessor and
 9   successor models, of its 5630 Series, 3030 Series, 3528 Series, 3020 Series, 5050 Series,
10   and 801 Series LEDs. Defendants’ infringing products also include products, e.g., light
11   bulbs, displays and fixtures that contain at least one infringing LED product.
12   Defendants’ infringing products are collectively referred to hereinafter as the “Accused
13   Instrumentalities.”
14          12.    As an illustrative example, Defendants import, sell and offer to sell their
15   5630 Series LED products. Defendants’ 5630 Series infringes, for example, Claim 1 of
16   the ‘119 patent because it is a light-emitting device comprising a light source that
17   generates light of a first wavelength, said light source comprising a die that emits light
18   at said first wavelength. For example, shown below, some of Defendant’s 5630 Series
19   products include an LED die that emits light of the blue (e.g., 475nm) wavelength:
20

21

22

23

24

25

26
27

28
      COMPLAINT FOR PATENT INFRINGEMENT                                        Case No. 8:19-cv-01792
                                                 4
 Case 8:19-cv-01792-JVS-DFM Document 1 Filed 09/18/19 Page 5 of 9 Page ID #:5



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15
            13.    Defendants’ 5630 Series also includes a conformal layer of phosphor
16
     particles covering said die and in direct contact therewith, said phosphor particles
17
     converting at least a portion of said light of said first wavelength to light of a second
18
     wavelength, said layer having a substantially uniform thickness of less than 100 μm
19
     over said die. Shown below, the layer of phosphor products in direct contact with the
20
     5630 Series’ die, which depicted above converts the blue wavelength of light to various
21
     other wavelengths, has a substantially uniform thickness of less than 0.1 mm over the
22
     die (note the height of the entire device is 0.65 mm):
23

24

25

26
27

28
      COMPLAINT FOR PATENT INFRINGEMENT                                       Case No. 8:19-cv-01792
                                                 5
 Case 8:19-cv-01792-JVS-DFM Document 1 Filed 09/18/19 Page 6 of 9 Page ID #:6



 1

 2

 3

 4

 5

 6

 7

 8
            14.    Defendants’ 5630 Series also includes a reflecting cup comprising
 9
     reflective sidewalls, said die being located in said cup such that a portion of said light
10
     generated by said die is reflected from said cup, said layer of phosphor particles
11
     covering a portion of said reflective sidewalls. Shown below, the die lies in a reflecting
12
     cup such that light emitted from the die is reflected by the cup, and the phosphor layer
13
     partially covers the sidewalls of the cup:
14

15

16

17

18

19

20

21

22
            15.    Defendants have directly infringed and continue to directly infringe the
23
     ’119 Patent by, among other things, making, using, offering for sale, selling, and/or
24
     importing the Accused Instrumentalities. Such products and/or services are covered by
25
     one or more claims of the ’119 Patent including at least claim 1 because they contain
26
     each element of those claims.
27

28
      COMPLAINT FOR PATENT INFRINGEMENT                                        Case No. 8:19-cv-01792
                                                  6
 Case 8:19-cv-01792-JVS-DFM Document 1 Filed 09/18/19 Page 7 of 9 Page ID #:7



 1          16.     By making, using, offering for sale, selling, and/or importing the Accused
 2   Instrumentalities, Defendants have injured DSS and are liable to DSS for infringement
 3   of the ’119 Patent pursuant to 35 U.S.C. § 271(a) directly and/or under the doctrine of
 4   equivalents.
 5          17.     In addition, Defendants are actively inducing others, such as their
 6   customers and end users of Accused Instrumentalities, services based thereupon, and
 7   related products and/or processes, to directly infringe each and every claim limitation,
 8   including without limitation claim 1 of the ’119 Patent, in violation of 35 U.S.C. §
 9   271(b). Defendants’ customers and/or end users have directly infringed and are directly
10   infringing each and every claim limitation, including without limitation claim 1 of the
11   ’119 Patent. Defendants have had actual knowledge of the ’119 Patent at least as of
12   service of this Complaint. Defendants are knowingly inducing their customers and/or
13   end users to directly infringe the ’119 Patent, with the specific intent to encourage such
14   infringement, and knowing that the induced acts constitute patent infringement.
15   Defendants’ inducement includes, for example, providing technical guides, product data
16   sheets, demonstrations, software and hardware specifications, installation guides, and
17   other forms of support that induce their customers and/or end users to directly infringe
18   the ’119 Patent. The Accused Instrumentalities are designed in such a way that when
19   they are used for their intended purpose, the user infringes the ’119 Patent. Defendants
20   know and intend that customers that purchase the Accused Instrumentalities will use
21   those products for their intended purpose.
22          18.     Defendants specifically intend their United States customers infringe the
23   ‘119 patent through use of the Accused Instrumentalities in this country by at least
24   advertising and promoting the use (e.g., hyperlinked “Application” below) of the
25   Accused      Instrumentalities       on   their   United   States   website:        See,       e.g.,
26   http://www.seoulsemicon.com/en/applications/. Defendant also specifically intends its
27   customers infringe the ‘119 Patent through use of the Accused Instrumentalities through
28   trade show presentations, customer visits, direct customer contacts and application
      COMPLAINT FOR PATENT INFRINGEMENT                                             Case No. 8:19-cv-01792
                                                       7
 Case 8:19-cv-01792-JVS-DFM Document 1 Filed 09/18/19 Page 8 of 9 Page ID #:8



 1   guides. Defendants also specifically intend its customers infringe the ‘119 Patent
 2   through selling Accused Instrumentalities overseas with the specific intent that the
 3   customer import, offer to sell, and/or sell the Accused Instrumentalities in order to
 4   develop and serve the United States market for Defendant’s LED products, either alone
 5   or used in products such as bulbs, displays, consumer products and/or fixtures. Such
 6   customers include Defendant’s LED distributors, consumer products companies and
 7   retailers      that       serve       the   United      States      market.                 See
 8   http://www.seoulsemicon.com/en/support/where-to-buy/, naming Avnet, Digi-Key,
 9   Mouser Electronics, and WPG Americas as United States distributors of Defendants’
10   products.
11          19.    As a result of Defendants’ infringement of the ’119 Patent, DSS has
12   suffered monetary damages in an amount adequate to compensate for Defendants’
13   infringement, but in no event less than a reasonable royalty for the use made of the
14   invention by Defendants, together with interest and costs as fixed by the Court.
15                                        PRAYER FOR RELIEF
16          Plaintiff respectfully requests the following relief from this Court:
17          A.     A judgment that Defendants have infringed one or more claims of the ‘119
18   Patent;
19          B.     A judgment and order requiring Defendants to pay DSS its damages, costs,
20   expenses, and prejudgment and post-judgment interest for Defendants’ acts of
21   infringement in accordance with 35 U.S.C. § 284;
22          C.     A judgment and order requiring Defendants to provide accountings and to
23   pay supplemental damages to DSS, including, without limitation, prejudgment and
24   post-judgment interest;
25          D.     A judgment and order finding that this is an exceptional case within the
26   meaning of 35 U.S.C. § 285 and awarding to DSS its reasonable attorneys’ fees against
27   Defendants; and
28          E.     Any and all other relief to which DSS may show itself to be entitled.
      COMPLAINT FOR PATENT INFRINGEMENT                                         Case No. 8:19-cv-01792
                                                  8
 Case 8:19-cv-01792-JVS-DFM Document 1 Filed 09/18/19 Page 9 of 9 Page ID #:9



 1                                   JURY TRIAL DEMANDED
 2          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, DSS requests a trial
 3   by jury of any issues so triable by right.
 4

 5
      Dated: September 18, 2019              By:    /s/Brian Ledahl
 6                                                 RUSS AUGUST & KABAT
 7                                                 Brian D. Ledahl (CA SB No. 186579)
                                                   Paul A. Kroeger (CA SB No. 229074)
 8                                                 Neil A. Rubin (CA SB No. 250761)
 9                                                 Jacob R. Buczko (CA SB No. 269408)
                                                   Minna Y. Chan (CA SB No. 305941)
10                                                 RUSS AUGUST & KABAT
11                                                 12424 Wilshire Boulevard 12th Floor
                                                   Los Angeles, California 90025
12                                                 Telephone: 310-826-7474
13                                                 Facsimile: 310-826-6991
                                                   E-mail: bledahl@raklaw.com
14                                                 Email: pkroeger@raklaw.com
15                                                 E-mail: nrubin@raklaw.com
                                                   E-mail: jbuczko@raklaw.com
16                                                 Email: mchan@raklaw.com
17
                                                   Attorneys for Plaintiff,
18                                                 Document Security Systems, Inc.
19

20

21

22

23

24

25

26
27

28
      COMPLAINT FOR PATENT INFRINGEMENT                                      Case No. 8:19-cv-01792
                                                   9
